Title: The American Commissioners to Thomas Read or Any Other Captain of Any Vessel Bound to America, 22 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Read, Thomas


Sir
Passi August 22. 1778
Mr. Alexander Fowler with his Wife being bound to America, where he has heretofore resided as an officer in the British Army; and it having been represented to Us, that his Friendship to America occasioned his quiting that Service and has occasioned him some hardships, and Inconveniences, We recommend him to you for a Passage to America, he paying your Demands for the same, and that he and his Wife may be treated with Respect. We are your humble Servants.
To Captain Read at Nantes or any other Captain of any Vessell bound to America.
